2018 UT App 228



               THE UTAH COURT OF APPEALS

                    RODNEY BENSON,
                       Petitioner,
                            v.
   UTAH LABOR COMMISSION, UTAH DIVISION OF ALCOHOLIC
 BEVERAGE CONTROL, AND WCF MUTUAL INSURANCE COMPANY,
                     Respondents.

                       Per Curiam Opinion
                         No. 20170872-CA
                     Filed December 20, 2018

                Original Proceeding in this Court

                 Rodney Benson, Petitioner Pro Se
         Matthew J. Black, Attorney for Respondents Utah
           Division of Alcoholic Beverage Control and
                WCF Mutual Insurance Company

  Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN
                 FORSTER, and KATE APPLEBY. 1

PER CURIAM:

¶1   Rodney Benson seeks judicial review of the Labor
Commission’s decision denying his claim for benefits under the
Workers’ Compensation Act. We decline to disturb the
Commission’s decision.

¶2     Benson initially argues that he was constitutionally
entitled to a jury trial during the formal adjudicative proceeding
before the Labor Commission. However, “[t]he right to jury trial
under article I, section 10 [of the Utah Constitution] extends only


1. Judge Kate A. Toomey has resumed the use of her birth name
and is now known as Judge Kate Appleby.
                   Benson v. Labor Commission


to actions that were triable to juries when the Constitution was
adopted.” Jensen v. State Tax Comm’n, 835 P.2d 965, 969 (Utah
1992). The Labor Commission’s procedures here are “solely
creatures of statute and were not cognizable as civil actions at
common law.” Id. As a result, Benson was not entitled to a jury
trial in the Labor Commission proceedings. See id.; see also Curtis
v. Loether, 415 U.S. 189, 194 (1974) (noting that “the Seventh
Amendment is generally inapplicable in administrative
proceedings, where jury trials would be incompatible with the
whole concept of administrative adjudications”).

¶3     Benson next asserts that the Labor Commission
violated various provisions of both the federal and
state constitutions during the course of the proceedings.
Benson fails to adequately brief the issue. A party must
support his argument on judicial review “with citations to legal
authority and the record” and with “reasoned analysis”
explaining “why the party should prevail.” Utah R. App. P.
24(a)(8). “A brief is inadequate when it merely contains bald
citation[s] to authority [without] development of that authority
and reasoned analysis based on that authority. As we have
repeatedly noted, we are not a depository in which [a party] may
dump the burden of argument and research.” Smith v. Four
Corners Mental Health Center, Inc., 2003 UT 23, ¶ 46, 70 P.3d 904
(quotation simplified). “An inadequately briefed claim is by
definition insufficient to discharge an appellant’s burden to
demonstrate trial court error.” Simmons Media Group, LLC v.
Waykar, LLC, 2014 UT App 145, ¶ 37, 335 P.3d 885. Here,
Benson lists various constitutional provisions he claims that
the Legislature violated in creating the Labor Commission,
or that the Labor Commission violated during the
adjudicative process. He also states that “each and every point
made in this brief illustrates a violation” of his constitutional
rights. However, Benson fails to develop any authority or
reasoned analysis as to how each of these “points” is a violation
of a constitutional provision. As a result, Benson has failed to



20170872-CA                     2               2018 UT App 228
                   Benson v. Labor Commission


carry his burden of demonstrating any error on the part of the
Labor Commission.

¶4     Benson argues that the Legislature and the executive
branch, including the Labor Commission and the Governor’s
Office, are biased against workers in general, and demonstrated
bias against him in particular. In making this argument Benson
sets forth numerous alleged theories of bias. Many of these
theories concern Benson’s belief that there are systemic issues
concerning how the Labor Commission resolves complaints filed
by injured workers. However, because such issues involve policy
considerations, and Benson has failed to demonstrate any
constitutional infirmities in the administrative process, they can
be resolved only by the Legislature. See University of Utah v.
Shurtleff, 2006 UT 51, ¶ 53, 144 P.3d 1109.

¶5     Benson also raises numerous points of contention that he
believes demonstrate that the Labor Commission was biased
against him individually. However, a closer examination of his
arguments demonstrates that he is not arguing that the
Administrative Law Judge (the ALJ) or the Appeals Board of the
Labor Commission was actually biased against him. Rather, he is
arguing that they did not treat him fairly. 2 However, in so
arguing, Benson fails to cite any applicable statute or
administrative rule that was not followed during the
proceedings in the Labor Commission. Further, as stated above,
he fails to properly develop any argument that the alleged
“biases” on the part of anyone at the Labor Commission violated
either the state or federal constitutions. We must, therefore, due
to the absence of any argument to the contrary, assume that the
Labor Commission complied with the procedural requirements


2. This court cannot find any specific claim in which Benson
argues that the ALJ or the Appeals Board had a specific bias
against Benson that would have required recusal.




20170872-CA                     3               2018 UT App 228
                    Benson v. Labor Commission


provided by the statute and administrative rules. Because we
assume that the Labor Commission complied with all applicable
statutes and rules, Benson cannot demonstrate that the Labor
Commission treated him any differently than any other person
seeking benefits. As such, Benson fails to demonstrate that the
Labor Commission was biased against him.

¶6      The arguments raised by Benson could be construed as a
claim that the Labor Commission erred in failing to award him
benefits. The Labor Commission’s decision to award benefits is a
mixed question of fact and law. Danny’s Drywall v. Labor
Commission, 2014 UT App 277, ¶ 9, 339 P.3d 624. “The standard
of review we apply when reviewing a mixed question can be
either deferential or non-deferential” depending upon whether
the question is more fact-like or law-like. Jex v. Labor Commission,
2013 UT 40, ¶ 15, 306 P.3d 799 (quotation simplified). “Due to the
fact-intensive inquiry involved at the agency level” in
determining whether it is appropriate to award benefits,
including credibility determinations that an appellate court is “in
an inferior position to review,” cases like these not lend
themselves “to consistent resolution by a uniform body of
appellate precedent.” Carbon County v. Workforce Appeals Board,
2013 UT 41, ¶ 7, 308 P.3d 477 (quotation simplified); see also
Hutchings v. Labor Commission, 2016 UT App 160, ¶ 23, 378 P.3d
1273 (stating that “[m]edical causation is fundamentally a factual
determination”). This decision is therefore more fact-like, and
deference to the Labor Commission’s decision is warranted.

¶7     Benson asserts that his need for a knee replacement
surgery was the result of a work-related accident and was not
related to a prior motorcycle accident. In so arguing, Benson
points this court to various facts and evidence to support his
argument. However, this court has previously concluded that a
petitioner must do more than simply point to evidence that
supports his argument, the petitioner must “demonstrate that
the Commission’s medical causation finding itself is not



20170872-CA                     4                2018 UT App 228
                   Benson v. Labor Commission


supported by substantial evidence.” Hutchings, 2016 UT App
160, ¶ 31. Here, there is substantial evidence in the record from
which the Labor Commission could have reasonably found that
Benson’s ongoing knee issue was not caused by the industrial
accident, but rather by a motorcycle accident that predated the
industrial accident, coupled with degenerative changes resulting
from age and weight.

¶8     A medical panel’s report alone may provide substantial
evidence to support the Labor Commission’s determination of
medical causation. See id. ¶ 32. Here, the medical panel reviewed
Benson’s relevant medical records, considered Benson’s
diagnostics, and performed its own examination of Benson.
After reviewing the totality of the evidence, the medical panel
determined that Benson’s industrial injury was a temporary
aggravation of his pre-existing condition and that aggravation
was fully resolved within a year of the industrial accident. The
panel added that because of the prior motorcycle accident and
the natural progression of degeneration due to age and weight,
Benson’s current knee problems would likely have been the
same even if the work accident had never occurred. The medical
panel’s report was comprehensive and supported by various
medical records generated during the history of Benson’s knee
problems. Thus, the medical panel’s report constituted
substantial evidence in support of the Labor Commission’s
decision. Because substantial evidence supported the Labor
Commission’s decision, Benson has failed to demonstrate that
the Labor Commission abused its discretion.

¶9  For the above reasons, we decline to disturb the Labor
Commission’s order.




20170872-CA                    5                2018 UT App 228